NO. 12-17-00210-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: YORK RISK SERVICES                                 §
GROUP, INC., BRAD SELPH, AND
SELPH ARMS, LLC,                                          §    ORIGINAL PROCEEDING
RELATOR
                                                          §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relators, York Risk Services Group, Inc., Brad Selph, and Selph Arms, LLC, filed an
original mandamus proceeding complaining of the trial court’s June 30, 2017 supplemental order
requiring the production of certain documents. On November 22, 2017, this Court conditionally
granted Relators’ petition and directed Respondent to (1) vacate his June 30 order that required
York to provide Corby Hall, Real Party in Interest, with un-redacted versions of documents
tendered for in camera review; and (2) conduct further proceedings consistent with our opinion.
By an order signed on December 11, Respondent has complied with this Court’s opinion and
order, rendering this proceeding moot. Accordingly, we dismiss Relators’ petition for writ of
mandamus as moot.
Opinion delivered December 13, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         DECEMBER 13, 2017

                                        NO. 12-17-00210-CV



                           YORK RISK SERVICES GROUP, INC.,
                          BRAD SELPH, AND SELPH ARMS, LLC,
                                       Relators
                                         V.

                                    HON. J. CLAY GOSSETT,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by York
Risk Services Group, Inc., Brad Selph, and Selph Arms, LLC; relators in Cause No. 2015-351,
pending on the docket of the 4th Judicial District Court of Rusk County, Texas. Said petition for
writ of mandamus having been filed herein on July 5, 2017, and the same having been duly
considered, because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.